Citation Nr: 1543510	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, reopened the claim of service connection for bilateral hearing loss and confirmed and continued the previous denial.

The issue of entitlement to service connection for tinnitus has been raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service comention for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO, in relevant part, denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement in May 2002.  In a letter dated in June 2002, the RO asked the Veteran to clarify which issues he disagreed with and provided 60 days to submit the requested information.  The Veteran did not submit the requested information and no additional evidence was received within the appeals period.  Thus, the January 2002 rating decision is final.

2.  The evidence received since the January 2002 decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

In a January 2002 rating decision the RO, in pertinent part, denied service connection for bilateral hearing loss.  The evidence of record at the time of the rating decision included service treatment records (STRs), VA treatment records and a private treatment record noting a diagnosis of mixed hearing loss with a conductive and sensorineural component in the right ear and a sensorineural hearing loss in the left ear.  The claim was denied because the evidence did not show audiometric findings that met the criteria for service connection for bilateral hearing loss.  

The Veteran was notified of this decision and of his procedural rights by a letter dated in January 2002.  He filed a notice of disagreement in May 2002.  However, in correspondence dated in June 2002, the RO noted that there were servals issues adjudicated in the January 2002 rating decision and requested that the Veteran identify which issues were the subject of his notice of disagreement.  The RO requested that the information be submitted within 60 days.  The Veteran failed to submit the requested information and no new and material evidence was received within a year of the decision.  Thus, the January 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The evidence received since the January 2002 rating decision includes a July 2012 VA examination indicating bilateral hearing loss for VA purposes.  This evidence is new, as it was not part of the record at the time of the January 2002 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that the Veteran has a diagnosis of bilateral hearing loss of VA purposes.  Therefore, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of service connection for bilateral hearing loss is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss, is reopened, and to this extent, the appeal is granted.


REMAND

The Veteran was afforded a VA examination in July 2012.  He exhibited puretone thresholds in decibels, as follows:




Hz 



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25
LEFT
20
20
25
45
35

The average puretone threshold was 22 for the right ear and 31 for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent for both ears. 

Following evaluation of the Veteran, the examiner diagnosed left ear sensorineural hearing loss and normal hearing for the right ear.  He determined that due to a reported military occupational specialty with a low probability of noise exposure, hearing loss was less likely as not caused by or a result of military noise exposure.  However, the Veteran's service treatment records were not available for review at the time of the examination.  

In a July 2012 clarification opinion by a different audiologist, he noted that the Veteran reported that his miliary occupational specialty was a unit supply specialist, which had a low probability of noise exposure per Fast Letter guidelines.  Additionally, the hearing thresholds at the time of the July 2012 examination were worse when compared to the 1970 separation examination, which indicated hearing within normal limits.  He noted that hearing loss was diagnosed 42 years after military service.  The examiner further reported that the Institute of Medicine (2005) indicated that there was no evidence/research that supported the delayed onset of hearing loss from noise exposure after significant time has passed.  The examiner determined that Veteran's hearing loss was more likely than not due to the natural progression of hearing due to aging and occupational noise exposure after military service.  As such, his current hearing loss was not at least as likely as not due to noise exposure from is military occupational service during service.  

The Board finds that the July 2012 VA examination and addendum opinion are not adequate to adjudicate the claim of service connection for bilateral hearing loss.  In this regard, a review of the Veteran's service treatment records demonstrates that in January 2, 1969 he reported that his hearing was too poor to perform perimeter guard duties.  He was referred to an ear, nose and throat specialist.  The following day he was treated in ophthalmology where a whisper test revealed hearing within normal limits.  However, in a physical profile dated January 4, 1969, it was noted that the Veteran had non-sensorineural hearing loss.  His restrictions consisted of no assignments involving habitual or frequent exposure to loud noises or firing weapons and no guard duty requiring normal hearing.  A January 4, 1969 audiogram is also of record which appears to reveal high audiometric readings.  It does not appear that the examiners who provided the July 2012 VA examination and addendum opinion considered such findings when rendering their opinions.

Thus, the Veteran should be afforded an additional VA examination to determine the etiology of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability.  The examiner must review the claims file and note such review in the examination report. 

Any indicated studies should be performed.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability is related to military service. 

The examiner should discuss the January 1969 report of poor hearing and the diagnosis of non-sensorineural hearing loss and their significance, if any, to the current disability.  The examiner must also discuss the January 1969 audiogram and the shifts in hearing acuity at entrance to and separation from military service.  

The examiner must provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Thereafter, readjudicate the issue on appeal. If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


